Citation Nr: 0117051	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  92-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for macroadenoma of the pituitary gland with 
amenorrhea, galactorrhea, headaches, fatigue, and nausea.

2.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from August 1985 to December 
1991.  These matters come to the Board of Veterans' Appeals 
(Board) from a December 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that rating decision the RO 
granted entitlement to service connection for macroadenoma of 
the pituitary gland with amenorrhea and rated the disorder as 
10 percent disabling.  The veteran perfected an appeal of the 
assigned rating.

This case was previously before the Board in April 1993, at 
which time the Board remanded it to the RO for additional 
development.  In a March 1995 rating decision the RO 
increased the rating for the macroadenoma from 10 to 
30 percent.  The veteran has not withdrawn her appeal of the 
assigned rating, and contends that a rating of at least 
50 percent is warranted.  

The Board again remanded the case to the RO in March 1996, 
and in a March 1998 rating decision the RO denied entitlement 
to special monthly compensation for having lost the use of a 
creative organ.  The veteran also perfected an appeal of the 
denial of special monthly compensation.  The case was then 
returned to the Board, and again remanded to the RO in 
September 1998.  The RO has completed the development 
requested in the September 1998 remand to the extent 
possible, and returned the case to the Board for 
consideration of the veteran's appeal.

During the processing of this appeal the veteran's claims 
file was transferred to the ROs in San Diego, California, and 
Columbia, South Carolina, because the veteran then resided in 
those areas.  The case file is currently again under the 
jurisdiction of the RO in Los Angeles, California, based on 
the veteran's current residence.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, obtained all relevant evidence 
designated by the veteran, and provided her VA medical 
examinations in order to assist her in substantiating her 
claim for VA compensation benefits.

2.  Macroadenoma of the pituitary gland is manifested by 
intermittent amenorrhea, galactorrhea, and complaints of 
headaches, fatigue, and nausea.

3.  The service-connected disorder has not resulted in the 
acquired absence or the loss of use of an ovary or other 
creative organ.

4.  A question of such medical complexity or controversy is 
not presented to warrant obtaining the opinion of an 
independent medical expert.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for macroadenoma of the pituitary gland are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.116a, 4.119, Diagnostic 
Codes 7903, 7908, and 7915 (1989), 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.20, 4.116, 4.119, Diagnostic Codes 7903, 7915, and 
7916 (2000).

2.  The criteria for entitlement to special monthly 
compensation based on the loss of use of a creative organ are 
not met.  38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. 
§ 3.350(a) (2000).

3.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 3.328 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in April 1989 the 
veteran reported having had her last menstrual period in 
December 1988.  Diagnostic testing showed that she was not 
pregnant, and her symptoms were then assessed as amenorrhea 
of unknown etiology.  She continued to report not having her 
menstrual periods, and medication was initiated in May 1989.  
Her symptoms did not respond to that medication, and she was 
referred for a gynecological evaluation.

During the August 1989 evaluation she denied having any 
symptoms, including nipple discharge, other than the absence 
of menstruation.  The pelvic examination was normal, and 
additional diagnostic testing was requested.  That testing 
was apparently not completed prior to her scheduled 
separation from service in August 1989, and in September 1989 
the veteran sought treatment from a private physician.  

In a September 1989 report Manuel P. Fernandez, M.D., an 
endocrinologist, noted that the veteran's menstrual periods 
had stopped eight months previously.  Testing of her 
prolactin levels showed them to range from two to 400 
nanograms per milliliter (ng/ml).  A magnetic resonance image 
(MRI) of the pituitary gland in September 1989 revealed a 
macroadenoma of the pituitary that was 1.5 to 1.8 centimeters 
in size.  Dr. Fernandez found that the veteran had no 
symptoms indicative of pituitary dysfunction, and assessed 
her symptoms as macroadenoma, probably prolactinoma.  He then 
initiated treatment with bromocryptine (Parlodel).

Also in a September 1989 report John A. Kusske, M.D., a 
neurologist, stated that although the veteran had amenorrhea 
since December 1988, she had not reported having any 
galactorrhea.  Her prolactin level was determined to be 478 
ng/ml at that time.  She also complained of easy fatigability 
over the past several months.  He referenced the MRI study as 
showing that the macroadenoma was extending above the level 
of the sella approaching the optic chiasm, but that she had 
not had any problems with headaches or vision.  She also 
denied diplopia or any other cranial nerve symptoms.

The neurological examination revealed no abnormalities and 
Dr. Kusske found that, based on the markedly elevated 
prolactin levels, it was quite clear that the lesion was a 
prolactin-secreting adenoma.  He recommended that the veteran 
be given bromocryptine to reduce the prolactin levels and the 
size of the tumor.  He stated that with reduction in the 
tumor and prolactin levels, she should begin menstruating and 
ovulating.

Due to her ongoing medical problem the veteran petitioned the 
Board for the Correction of Naval Records to extend her 
August 1989 separation date so that she would be eligible for 
treatment at a service department facility.  She was then 
recalled to active duty in order for medical treatment to be 
provided.  She was separated from service in December 1991 
based on the finding of a Physical Evaluation Board (PEB) 
that she was unfit to perform her duties due to the 
macroadenoma.

The veteran was afforded a VA medical examination in October 
1989, during which she reported experiencing fatigue and 
nausea due to the medication she was taking for the adenoma.  
The physical examination revealed no abnormalities, and her 
prolactin level was determined to be 19.3 ng/ml.  The report 
of the diagnostic testing shows that the normal range for the 
hormone level is zero to 25 ng/ml.  

Based on the evidence shown above, in the December 1989 
rating decision the RO granted service connection for 
macroadenoma of the pituitary gland with amenorrhea and rated 
the disorder as 10 percent disabling effective August 26, 
1989, the day following the veteran's separation from 
service.

In her December 1990 substantive appeal the veteran contended 
that the disorder should be evaluated as a neurological 
disorder, not a gynecological or endocrine disorder.  She 
asserted that the disorder constituted a brain tumor.  She 
contended that the neurological disorder had resulted in lost 
work time, migraine-type headaches, dizziness, nausea, 
vomiting, loss of appetite, loss of weight, and possible 
sterilization.  She also contended that a disability rating 
of 50-75 percent was warranted.

In a January 1991 medical report N. D. Yamodis, M.D., the 
veteran's service department physician, stated that her 
symptoms had been diagnosed as a pituitary microadenoma 
(prolactinoma) that had been treated with bromocryptine.  
Follow up diagnostic studies showed that her endocrine 
function had returned to normal and that the microadenoma had 
undergone cystic necrosis without any other endocrinological 
affects.  She was then being taken off the medication, but 
the final diagnosis and resolution could not be determined 
because the adenoma could recur.  

Dr. Yamodis stated in a July 1991 report that the veteran had 
been experiencing galactorrhea since April 1991, and 
diagnostic testing showed that her prolactin level had 
increased to 74 ng/ml and that her estrogen level was 
representative of borderline menstrual capability.  Other 
endocrine functions were within normal limits, and an MRI did 
not show any pituitary lesion.  The physician found, however, 
that the increased prolactin levels and galactorrhea were 
diagnostic of recurrence of a microadenoma of the pituitary 
gland.  At that time the bromocryptine was increased.  Dr. 
Yamodis stated that if the increase in bromocryptine did not 
alleviate the increased prolactin, pituitary surgery would be 
necessary.

Dr. Fernandez stated in a July 1991 report that he had 
treated the veteran since September 1989 for a pituitary 
macroadenoma, which had caused hypoprolactinemia and 
menstrual irregularities.  He characterized the lesion as a 
benign pituitary tumor.

During an August 1991 hearing, the veteran and her spouse 
testified that her prolactin level was then at 79.6 ng/ml, 
and that her physician had told her that if the adenoma was 
not reduced with an increase in medication, surgery would be 
required.  She also testified that the increased medication 
caused nausea, fatigue, and headaches, which affected her 
work performance.  She stated that she became very tired if 
she had to stand for more than one hour.  The work she was 
then performing in personnel administration did not require 
standing, although her assigned military occupational 
specialty of aviation electrician required her to be on her 
feet for prolonged periods.  She also became fatigued after 
riding a bicycle for five miles, after which she had to rest.  
She stated that she slept a minimum of 12 hours a day, but 
that her medical problems had not caused her to miss work.  
She had noticed a significant decrease in endurance, and had 
lost 25 pounds since August 1989.  She also stated that with 
medication her menstrual periods were more regular, but not 
totally normal.  She had headaches if she had had a hard day, 
which were alleviated with sleep.

At the hearing, the veteran's spouse referred to the Merck 
Manual as showing that the side effects of a pituitary tumor 
included fatigue, nausea, vomiting, headaches, light 
headedness, and dizziness.  He also asserted that the MRI 
evidence of necrosis in the pituitary gland showed that the 
pituitary gland was not functioning properly, which disrupted 
the veteran's metabolism.  He stated that her symptoms were 
manifestations of Ahumada-del Castillo syndrome, which was 
caused by a pituitary tumor and that although the symptoms of 
the disorder were in the gynecological system, the disorder 
was actually in the endocrine system.  

Service department treatment records indicate that in 
September 1991 the veteran's prolactin level had increased, 
but the specific level was not provided.  In a September 1991 
report to the PEB Dr. Yamodis stated that the condition 
rendering the veteran unfit for duty had recurred.  He also 
stated that the VA rating code most applicable to the 
veteran's condition was Diagnostic Code 8003, pertaining to 
benign brain growths.  He asked the PEB to reassess her 
rating in light of the recurrence of symptoms.

The service medical records indicate that throughout October 
1991 the veteran's complaints of malaise and fatigue were 
attributed to mononucleosis syndrome, not the pituitary tumor 
or its treatment.  The report of the October 1991 PEB shows 
that bromocryptine (Parlodel) was initially administered late 
in 1989 and produced a decrease in the veteran's prolactin 
levels from 158 to 9.7 in September 1990.  An MRI in July 
1990 disclosed a small area of necrosis in the area of the 
previous macroadenoma and an additional MRI in December 1990 
revealed obscuration of the lesion.  The PEB found that the 
treatment had resulted in reduction in the size of the lesion 
and the maintenance of satisfactory prolactin levels with 
decreasing medication.  The veteran had also reported 
experiencing nausea and occasional vomiting with use of the 
bromocryptine.  The PEB provided diagnoses of dysfunctional 
amenorrhea, secondary to macroadenoma; galactorrhea secondary 
to macroadenoma; and macroadenoma of the pituitary.  The PEB 
found that the veteran was unfit for duty due to the 
macroadenoma of the pituitary and recommended a disability 
rating of 10 percent for the disorder.

Following receipt of service department records showing that 
the veteran had been recalled to active duty until December 
1991, in a June 1992 rating decision the RO modified the 
effective date for the grant of service connection and 
assignment of the 10 percent rating to December 7, 1991.

The veteran underwent a VA neurology examination in October 
1993, which included a review of her medical records.  During 
the examination she reported that after treatment with 
bromocryptine was initiated, she started having menstrual 
periods again.  Her periods were normal for approximately 
16 months, then stopped four months previously.  Endocrine 
studies had shown her prolactin level to be 74 ng/ml.  The 
last MRI was apparently conducted in July 1991, which showed 
no evidence of a recurrence of the lesion.

In addition to amenorrhea and galactorrhea, she complained of 
fatigue, headaches, and occasional nausea.  The headaches 
tended to last all day but did not prevent her from working 
as a medical receptionist, although they impaired her 
efficiency.  She stated that she had to give up marathon 
running due to fatigue, and that she also experienced weight 
loss and mood swings.  She believed that the symptoms were 
caused by the medication, and that they would end if she did 
not take the medication.  She denied any visual symptoms or 
focal neurological deficits.

The neurological examination revealed no abnormalities, and 
the examiner attributed her headaches to the medication.  He 
also indicated that her symptoms included gastrointestinal 
upset, fatigue, and dizziness, as well as the amenorrhea and 
galactorrhea.  He stated that she could require surgery if 
the medication did not control her prolactin levels, and that 
the majority of her symptoms were related to the medication.

During the October 1993 gynecological examination the veteran 
reported that she began experiencing the expulsion of milk 
from her breasts about the time the diagnosis of the adenoma 
was made.  Her periods had resumed in February 1990, and 
remained generally regular until May 1993, when they again 
stopped.  She awoke in the morning with a headache and 
nausea, but the nausea normally dissipated by 10:00 am.  She 
also complained of some weight loss, and weighed 126 pounds 
at that time.  She had been married since 1989 and had never 
been pregnant.  On examination the examiner described her as 
well developed, well nourished, and slender.  The physical 
examination revealed no abnormalities, and the examiner 
provided a diagnosis of secondary amenorrhea due to a 
pituitary tumor.

In conjunction with an October 1993 VA medical examination 
the veteran reported working full time as a medical 
receptionist.  She also reported having taken bromocryptine 
since October 1991 in varying doses.  Although she had had no 
menses in four months, she denied the possibility of being 
pregnant.  Both breasts were engorged, right greater than 
left, with some expression of milk.  She also experienced 
nausea and fatigue, but was able to work a full day.  On 
examination her height was 68.75 inches and her weight 
127 pounds, and the examiner described her build as slim.  
The physical examination revealed no relevant abnormalities.

The service department treatment records from Dr. Yamodis 
show that the veteran's prolactin level in November 1993 was 
57.4 ng/ml, and that an MRI showed a six millimeter cystic 
lesion in the pituitary gland, increased in size since July 
1992.  The dosage of bromocryptine was continued.

Dr. Yamodis referred the veteran for an endocrinology 
evaluation in November 1993 in response to her expressed 
desire to have a child.  She was examined and her medical 
records reviewed in December 1993, and the physician found 
that the clinical findings and diagnostic testing were 
indicative of a prolactin-secreting pituitary tumor, with no 
other endocrine abnormalities.  He stated that the proper 
therapy consisted of an appropriate amount of bromocryptine 
to suppress the secretion of prolactin and normalization of 
gonadal functioning.  He recommended that after two or three 
normal menstrual cycles the veteran try to conceive and that 
the bromocryptine be discontinued if she became pregnant, 
although studies had not shown any harm to the mother or 
fetus if bromocryptine was taken during pregnancy.  He also 
stated that there was a slight chance of an increase in 
growth of the tumor during pregnancy, which might or might 
not respond to bromocryptine treatment.

Based on the evidence shown above, in a March 1995 rating 
decision the RO re-characterized the service connected 
disability as macroadenoma of the pituitary gland with 
amenorrhea, galactorrhea, headaches, fatigue, and nausea.  
The RO also increased the rating for the disorder from 10 to 
30 percent effective December 7, 1991.

In conjunction with the Board's March 1996 remand the RO 
afforded the veteran and additional endocrinology examination 
in June 1996.  Although the veteran declined appearing for 
the examination, the physician reviewed her medical records 
and the relevant medical literature.  He noted that she had 
received bromocryptine for an adenoma since 1989, and that 
her symptoms were then stabilized.  She denied any increase 
in headaches and any eye symptoms.  She experienced chronic 
galactorrhea and irregular menstrual periods.  She wanted to 
conceive, but was concerned about the affects of a pregnancy 
on the tumor.

The examiner stated that it was well documented in the 
medical literature that pregnancy was very compatible with 
pituitary microadenoma, although there was increased risk for 
increasing the size of the tumor or even infarction of the 
pituitary gland, both of which were readily treatable.  He 
quoted a gynecological reference as showing that 
bromocryptine therapy was used for ovulation-induction, and 
that most patients with pituitary tumors carried to full term 
without complications.  He found that although there was no 
absolute contraindication for the veteran conceiving due to 
the pituitary tumor, there was increased risk and need for 
care during a pregnancy, that there had been no change in the 
veteran's symptoms, and that the veteran had a normal chance 
of becoming pregnant.  He stated that her potential for 
infertility was similar to that of the general population, 
which conclusion was confirmed by review of the relevant 
medical literature.

The veteran submitted treatment records from Beaufort 
Memorial Hospital showing that an MRI of the brain in June 
1997 revealed no evidence of a macroadenoma in the pituitary 
gland, and that the study was unremarkable for the veteran's 
age.  Her physician compared the results of the June 1997 MRI 
to the previous MRI conducted in August 1994 and found little 
interval change in the appearance of the sella and no new 
lesions.  Her prolactin level was then 267.2 ng/ml.

A June 1997 treatment record from Kaveh Ehsanipoor, M.D., 
indicates that the veteran was supposed to take one tablet of 
bromocryptine four times a day, but that for the previous six 
months she had taken only one a day.  She continued to have 
significant headaches, galactorrhea, and chronic fatigue, but 
no visual problems.  She had a history of irregular menstrual 
periods, and her most recent menstrual period was one year 
previously.  At that time she weighed 147 pounds.  
Examination revealed no abnormalities, other than bilateral 
galactorrhea and trace pre-tibial edema.  At that time her 
medication was changed to Dostinex.

Dr. Ehsanipoor found in September 1997 that the veteran 
continued to have galactorrhea with the change in medication.  
She referenced the June 1997 MRI, which had revealed no 
evidence of a lesion in the pituitary.  She provided a 
diagnosis of a prolactin-secreting tumor in the pituitary 
with excellent response to dopaminergic therapy; empty sella 
syndrome, secondary to the therapy for the prolactin-
secreting tumor; headaches; and fatigue.  The physician 
discussed with the veteran the risk of enlargement of the 
tumor with pregnancy.

In an August 1997 statement the veteran reported that in 
spite of eight years of testing and treatment, she and her 
spouse had not been successful in conceiving a child.

The RO afforded the veteran an additional VA medical 
examination in October 1997, during which she complained of 
fatigue.  She stated that she was constantly tired and that 
she slept nine and a half hours a day.  She previously ran in 
10 kilometer races but was no longer able to do so because of 
lack of endurance.  Her fatigue had not improved after the 
discontinuance of bromocryptine and the initiation of 
treatment with Dostinex.  She also reported having headaches, 
which she attributed to the medication.  She had a headache 
every morning with awakening that lasted a couple of hours 
before completely resolving.  She further reported the 
ongoing expulsion of milk from her breasts.  Her most recent 
prolactin level in August 1997 was 87 ng/ml.

The examiner reviewed the veteran's medical records and 
summarized the course of her disability and treatment.  He 
noted that although she had reported the onset of fatigue and 
headaches in 1993, she denied that the symptoms prevented her 
from continuing the activities of daily living.  She also 
reported having occasional nausea.  The physical examination 
revealed no abnormalities, and the examiner noted the report 
of the June 1997 MRI that showed no current evidence of a 
tumor.  He found that her complaints of fatigue were due to 
the endocrine problem, and that the headaches were due to the 
medication.

The VA medical center (MC) scheduled the veteran for an 
endocrine examination following the October 1997 medical 
examination, but she failed to appear for the examination and 
re-scheduled it for December 1997.  She again failed to 
appear for the December 1997 examination, and re-scheduled it 
for January 1998.  She indicated that she was not able to 
attend the December 1997 examination because she had 
examinations at school that she was not able to miss.

The endocrine examination was finally completed in February 
1998.  During that examination the veteran complained of 
irregular periods, galactorrhea, fatigue, nausea, and 
headaches.  She and her husband had not been able to conceive 
with unprotected intercourse over the previous two years.  
The review of systems and physical examination were 
unremarkable.  The examiner stated that the prolactin-
secreting tumor had caused amenorrhea, galactorrhea, 
headache, tiredness, and infertility.  He stated that it was 
possible that her infertility was related to the 
hyperprolactinemia.  Her prolactin level, which was checked 
following the examination, was 41.1 ng/ml, with a normal 
range of 1.4 to 24 ng/ml.

In an April 1998 statement the veteran asserted that the 
macroadenoma caused difficulty with mental focusing, mental 
sluggishness, and a 25-pound weight gain, in addition to 
fatigue, galactorrhea, amenorrhea, constipation, and 
headaches.  She contended that her symptoms warranted a 
60 percent rating pursuant to Diagnostic Code 8003.  She 
stated that the Dostinex only partially controlled her 
prolactin level and did not alleviate her severe symptoms.  
She also stated that due to the high prolactin levels she did 
not have regular periods and did not ovulate, which 
represented signs of active and progressive disease.  She 
stated that she was unable to conceive, that she had been 
told the medication would be required for the rest of her 
life, and that she had not worked since August 1994.  She 
claimed that the symptoms of the macroadenoma prevented her 
from working.

In her April 1998 notice of disagreement with the denial of 
special monthly compensation, the veteran stated that she had 
been trying to conceive since she married in April 1989, and 
had not been able to do so.  She claimed that her ovaries did 
not function, which constituted loss of use of a creative 
organ.

The veteran submitted a Declaration of Status of Dependents 
in December 2000 claiming an increase in compensation 
benefits for a child born in November 2000.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of her claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate her claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify her of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The RO informed the veteran of the evidence needed to support 
her claim in August 1991, April 1993, April 1996, June 1997, 
August 1997, and September 1998.  The RO provided the veteran 
statements of the case and supplemental statements of the 
case in September 1990, October 1991, January 1992, April 
1995, August 1996, August 1997, March 1998, July 1998, and 
August 2000.  In those documents the RO informed the veteran 
of the regulatory requirements for entitlement to the claimed 
benefits, and the rationale for not awarding benefits.  The 
veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time that her case was sent to the Board, and 
informed her that any additional evidence should be submitted 
to the Board.  In the three prior remands the Board informed 
the veteran of the missing or conflicting evidence and of the 
evidence needed to make the claim complete.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate her claim.

The RO has obtained the veteran's service medical records and 
the service department and private treatment records 
designated by the veteran.  She provided testimony at a 
hearing before the RO Hearing Officer in August 1991, and she 
and her representative have submitted numerous statements in 
support of her contentions.  The RO also provided the veteran 
VA medical examinations in October 1989, October 1993, June 
1996, October 1997, and February 1998.

The Board notes that in the September 1998 remand the Board 
instructed the RO to contact the veteran and ask her to 
identify any additional medical treatment records regarding 
her appeal of the assigned rating.  The RO requested that 
evidence from the veteran in September 1998, but she did not 
respond.  The Board also instructed the RO to provide the 
veteran an additional VA medical examination by a panel of 
physicians including a gynecologist, a neurologist, and an 
endocrinologist.  The RO in Columbia, South Carolina, 
requested the VAMC in Charleston, South Carolina, to provide 
that examination in September 1998, and the VAMC responded in 
December 1998 that the examinations had been cancelled 
because the veteran had withdrawn her claim and moved to 
California.  Information obtained from the VA Vocational 
Rehabilitation and Counseling Officer indicates that she had 
moved to California in September 1998.  

The claims file was then transferred to the RO in Los 
Angeles, California, which office in turn requested the 
examination in July 1999.  The VA contract provider was given 
the veteran's current address when the examination was 
requested, and the veteran was notified of the scheduled 
examination at her latest address of record at least ten days 
prior to the examination.  The veteran did not appear for the 
scheduled examination, and the response from the contract 
provider indicates that she refused to pursue her case.  She 
was notified of her failure to appear for the scheduled 
examination in the August 2000 supplemental statement of the 
case, and has given no further explanation for her failure to 
appear.  Information from the VA Vocational Rehabilitation 
and Counseling Officer indicates that the veteran again 
changed her address in March 2000, and the August 2000 
supplemental statement of the case was re-sent to the more 
recent address.

The veteran's representative has asked that the case be again 
remanded to the RO to provide the veteran an additional 
opportunity to appear for the requested examination, and to 
inform her of the consequences of not reporting for the 
examination in accordance with 38 C.F.R. § 3.655.  In the 
July 1999 notice of the scheduled examination, however, the 
contract provider informed the veteran that her appearance 
for the examination was very important, and that in the event 
she failed to appear for the examination, the disposition of 
her claim would be based on the evidence then of record.  
There is no indication that the veteran did not receive the 
July 1999 notice of the scheduled examination, and she has 
not provided any explanation for her failure to appear.  The 
Board finds, therefore, that the veteran was given sufficient 
notice of the consequences of her failure to appear, and that 
a fourth remand is not warranted.

The representative has also requested that an independent 
medical opinion be obtained in order to document all of the 
manifestations of the pituitary adenoma.  The veteran has 
been provided VA examinations on five separate occasions, and 
there is no indication that any further medical development 
would assist the Board in evaluating the available evidence.  
The Board finds, therefore, that additional medical 
development is not required.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1991) (development is not required if no 
benefit would flow to the veteran).  The Board concludes that 
all relevant data has been obtained for determining the 
merits of the veteran's claims and that VA has fulfilled its 
obligation to assist her in the development of the relevant 
evidence.

Evaluation of Macroadenoma of the Pituitary Gland

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
1989.  Because she has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which her claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
disorders of the endocrine system were revised effective June 
6, 1996.  Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20440, 20446 (May 7, 1996) 
(codified at 38 C.F.R. Part 4).  Because the regulations were 
revised during the pendency of the appeal, the veteran is 
entitled to application of the criteria more favorable to 
her.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

In the August 1997 supplemental statement of the case the RO 
provided the veteran the revised regulations pertaining to 
endocrine disorders and considered the revised regulations in 
confirming the 30 percent rating.  The veteran was provided 
the opportunity to present evidence and arguments in 
response.  The Board finds, therefore, that it may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).  

The version of the Rating Schedule in effect prior to 1996 
did not include a diagnostic code for prolactin secreting 
pituitary dysfunction.  Diagnostic Code 7915, which pertained 
to benign new growths of any part of the endocrine system, 
indicated that any resulting disability was to be evaluated 
based on interference with endocrine functions, using any 
applicable endocrine analogy.  38 C.F.R. § 4.119 (1989).

Diagnostic Code 7903 for hypothyroidism provided a 
100 percent rating if the symptoms were pronounced, with a 
long history and slow pulse, decreased levels of circulating 
thyroid hormones, sluggish mentality, sleepiness, and slow 
return of reflexes.  A 60 percent rating applied for severe 
symptoms, defined as the symptoms under "pronounced" but 
somewhat less marked, decreased levels of circulating thyroid 
hormones.  The disorder was rated at 30 percent if moderately 
severe, with sluggish mentality and other indications of 
myxedema, decreased levels of circulating thyroid hormones.  
A 10 percent rating applied if the disorder was moderate, 
with fatigability, and the disorder was non-compensable if in 
remission.  38 C.F.R. § 4.119 (1989).

Diagnostic Code 7908 for hyperpituitarism (acromegaly or 
gigantism) provided a 100 percent rating for pronounced 
disability, manifested by the hypofunctional stage following 
a stage of hyperfunction, with intracranial pressure, 
hypertension, genital decline and atrophy, hypotrichosis, 
hypoglycemia, obesity and asthenia.  A 60 percent rating 
applied for severe disability, as shown by bone and joint 
pains, hyperglycemia and glycosuria, symptoms of intracranial 
pressure in the optic region.  The disorder was rated at 
30 percent if moderate, as shown by enlargement of the acral 
parts, or overgrowth of the large bones, with X-ray evidence 
of an enlarged sella turcica.  38 C.F.R. § 4.119 (1989).

Effective in June 1996, the Rating Schedule provides a 
specific diagnostic code for hyperpituitism (prolactin 
secreting pituitary dysfunction), Diagnostic Code 7916.  That 
diagnostic code is to be rated as a malignant or benign 
neoplasm, as appropriate.  Benign neoplasms of any specified 
part of the endocrine system are to be rated as residuals of 
endocrine dysfunction.  38 C.F.R. § 4.119, Diagnostic Code 
7915 (2000).

Diagnostic Code 7903 for hypothyroidism now provides a 
100 percent rating if the disorder is manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  A 60 percent rating applies if the disorder is 
manifested by muscular weakness, mental disturbance, and 
weight gain.  The disorder is rated at 30 percent if the 
symptoms include fatigability, constipation, and mental 
sluggishness.  A 10 percent rating is applicable for 
fatigability, or if continuous medication is required for 
control.  38 C.F.R. § 4.119 (2000).

The regulations pertaining to the evaluation of gynecological 
conditions and disorders of the breasts were revised 
effective May 21, 1995.  Schedule for Rating Disabilities; 
Gynecological Conditions and Disorders of the Breasts, 60 
Fed. Reg. 19,855 (April 21, 1995) (codified at 38 C.F.R. Part 
4).  Prior to 1995, in rating gynecological conditions 
natural menopause; amenorrhea based on developmental defect 
or abnormality; and pregnancy and childbirth and their 
incidents, except surgical complications under certain 
circumstances, were not considered to be ratable conditions.  
38 C.F.R. § 4.116 (1989).

Chronic inflammation of parts of the gynecological system was 
rated as non-compensable if mild, 10 percent disabling if 
moderate, and 30 percent disabling if severe, as chronic 
residuals of infections, burns, chemicals, foreign bodies, 
etc.  38 C.F.R. § 4.116a, Diagnostic Codes 7610-7615.  The 
only diagnostic code pertaining to the breasts consisted of 
Diagnostic Code 7626, which provided a 50 percent rating for 
the removal of the bilateral mammary glands without removal 
of the axillary glands, a 60 percent rating for the removal 
of the bilateral mammary glands with the removal of the 
axillary glands, and an 80 percent rating for removal of the 
mammary glands with extensive damage to the muscles and 
nerves.  38 C.F.R. § 4.116a (1989).

The revised Rating Schedule also indicates that natural 
menopause, primary amenorrhea, and pregnancy and childbirth 
are not disabilities for rating purposes.  The General Rating 
Formula for Disease, Injury, or Adhesions of the Female 
Reproductive Organs provides a non-compensable rating if the 
symptoms do not require continuous treatment.  A 10 percent 
rating applies if the symptoms require continuous treatment, 
and a maximum 30 percent rating applies if the symptoms are 
not controlled by continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Codes 7610-7615 (2000).  

Under the revised Rating Schedule Diagnostic Code 7626 is 
also the only diagnostic code that applies to breasts.  That 
diagnostic code provides a 50 percent rating for a bilateral 
simple mastectomy or wide local excisions with significant 
alteration of the size or form of the breasts.  A 60 percent 
rating applies for a bilateral modified radical mastectomy, 
and a maximum 80 percent rating is applicable for bilateral 
radical mastectomy.  A wide local incision is defined as 
removal of a portion of the breast tissue, including a 
partial mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy.  38 C.F.R. § 4.116 (2000).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

Analysis

The veteran's pituitary tumor, whether it is described as a 
macroadenoma or a microadenoma, is manifested by periodic 
amenorrhea and galactorrhea.  The medication required for 
treatment of the disorder also results in headaches, fatigue, 
and nausea.  Although the veteran's spouse asserted that the 
pituitary tumor had resulted in general endocrine and 
metabolic dysfunction, his assertions are not supported by 
the medical evidence; multiple examinations and diagnostic 
testing have revealed no other abnormalities related to the 
endocrine system.

The veteran contends that the disorder should be evaluated as 
a benign brain tumor under Diagnostic Code 8003, and she 
submitted a report from her service department physician in 
which he indicated that the disorder should be rated under 
that diagnostic code.  Diagnostic Code 8003 provides a 
minimum 60 percent rating for new growths of the brain that 
are benign.  Any residuals are to be rated in accordance with 
the manifestations, with a minimum rating of 10 percent.  
38 C.F.R. § 4.124a.

Disabilities of the neurological system are to be rated based 
on the impairment of motor, sensory, or mental function.  
38 C.F.R. § 4.120.  Multiple neurological evaluations have 
resulted in the conclusion that the pituitary tumor, although 
located within the confines of the skull, has not caused any 
neurological impairment or injury to the central nervous 
system.  The Board notes that the tumor, when it existed, was 
located on the anterior portion of the pituitary gland and 
not within any of the lobes of the brain.  The Board finds, 
therefore, that the disorder should not be evaluated under 
the criteria applicable to the neurological system because 
the functions affected and the symptomatology are not similar 
to a neurological disorder.  38 C.F.R. § 4.20.

"Amenorrhea" is defined as the absence or abnormal cessation 
of the menstrual cycle.  Stedman's Medical Dictionary 57 
(26th Ed.).  "Galactorrhea" is defined as any white discharge 
from the nipple that is persistent and looks like milk, or 
incontinence of milk.  Stedman's Medical Dictionary 699 (26th 
Ed.).

The diagnostic codes pertaining to the endocrine system, 
including the version of the Rating Schedule in effect prior 
and subsequent to the 1996 revision, do not include any 
rating criteria relevant to the dysfunctioning of the 
gynecological system or the breasts.  According to the rating 
criteria for the gynecological system and the breasts, 
including the original and revised Rating Schedule, 
amenorrhea, when due to a developmental defect, was not a 
disability for compensation purposes.  In addition, the 
manifestations of pregnancy and childbirth, presumably 
including lactation, were not disabling conditions for 
compensation purposes.  In rating the amenorrhea and 
galactorrhea by analogy to the gynecological system and 
disorders of the breast, therefore, the manifestations would 
be non-compensable.  38 C.F.R. § 4.20, 4.116.

With the grant of service connection in December 1989, the RO 
evaluated the manifestations of the adenoma as a 
gynecological disorder by analogy to Diagnostic Code 7915.  
38 C.F.R. § 4.20, 4.27.  Because Diagnostic Code 7915 did not 
include any specific rating criteria, but indicated that any 
resulting disability was to be evaluated based on 
interference with endocrine functions, using any applicable 
endocrine analogy, it is not clear from the rating decision 
on what basis the RO assigned the 10 percent rating.  With 
the increase in the rating from 10 to 30 percent in March 
1995, the RO evaluated the disability under Diagnostic Code 
7915 with a parallel citation to Diagnostic Code 7908.

According to the rating criteria in effect prior to June 
1996, a rating in excess of 30 percent in accordance with 
Diagnostic Code 7908 is applicable if the pituitary disorder 
is manifested by severe disability, as shown by bone and 
joint pains, hyperglycemia and glycosuria, symptoms of 
intracranial pressure in the optic region.  38 C.F.R. § 4.119 
(1989).  The evidence does not show that the adenoma has 
caused bone or joint pain, any abnormalities in the body's 
metabolism of sugar, or any pressure in the optic region.  
Repeated medical examinations have not disclosed any 
objective evidence of impairment of any body system other 
than the amenorrhea and galactorrhea, and the examiners 
specifically found that the tumor had not impacted the optic 
region.  The Board finds, therefore, that the criteria for a 
disability rating in excess of 30 percent based on the 
provisions of Diagnostic Code 7908 have not been met since 
the veteran's separation from service.  Fenderson, 
12 Vet. App. at 119.

According to the revised rating criteria, benign neoplasms of 
any specified part of the endocrine system are to be rated as 
residuals of endocrine dysfunction.  38 C.F.R. § 4.119 
(2000).  As previously stated, the residuals of the endocrine 
dysfunction are manifested by amenorrhea and galactorrhea, 
which are non-compensable when compared to the rating 
criteria for the gynecological system and disorders of the 
breasts.  The Board finds, therefore, that consideration of 
the revised rating criteria applicable to benign neoplasms of 
the endocrine system, in accordance with Diagnostic Code 
7916, does not result in a higher rating.

In addition to the objectively demonstrated amenorrhea and 
galactorrhea, the service-connected disability has resulted 
in headaches, fatigue, and nausea.  The Board notes that in 
the August 1997 supplemental statement of the case the RO 
evaluated the disability as analogous to hypothyroidism, the 
criteria for which includes fatigue and mental sluggishness.  
According to the rating criteria in effect prior to June 
1996, a disability rating in excess of 30 percent was 
applicable for hypothyroidism if the symptoms of the disorder 
were severe, defined as a slow pulse, sluggish mentality, 
sleepiness, and slow return of reflexes, but somewhat less 
marked than that applicable to the 100 percent rating.  
38 C.F.R. § 4.119, Diagnostic Code 7903 (1989).  The evidence 
does not show that the pituitary tumor has resulted in any 
cardiovascular impairment, including a slow pulse; reduced 
mental ability; or any neurological impairment.  Although the 
veteran contends that the disorder has caused mental 
sluggishness, her assertions are not supported by the 
objective findings resulting from treatment or examination.  
In addition, although she experiences fatigue, there is no 
indication that the fatigue is more severe than that 
contemplated by criteria for the 30 percent rating, which 
includes fatigue.  

According to the revised rating criteria, a disability rating 
in excess of 30 percent for hypothyroidism is applicable if 
the symptoms include muscular weakness, mental disturbance, 
and weight gain.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(2000).  The evidence does not show that the veteran has 
experienced any muscular weakness; multiple examinations 
showed her motor strength to be normal.  In addition, there 
is no objective evidence showing that she suffers from a 
mental disturbance.  She reported having gained 25 pounds as 
a result of the disorder in April 1998, but in August 1991 
she also reported having lost 25 pounds since August 1989.  
The evidence does not indicate, therefore, that the disorder 
has resulted in significant weight gain.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 30 percent, based on the original and revised 
rating criteria for Diagnostic Code 7903, have not been met 
since the veteran's separation from service.  Fenderson, 12 
Vet. App. at 119.

The Board notes that pursuant to Diagnostic Code 8100, 
prostrating attacks due to migraine are compensable.  
38 C.F.R. § 4.124.  In addition, chronic fatigue syndrome is 
compensable if manifested by periods of incapacitation 
requiring bed rest and treatment by a physician.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6354.  The evidence does not show 
that the veteran's headaches are prostrating, in that they do 
not affect the conduct of her daily activities, or that her 
complaints of fatigue have resulted in required bed rest or 
treatment by a physician.  The Board finds, therefore, that 
the criteria for a separate rating for headaches or fatigue 
is not warranted.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the pituitary tumor has 
resulted in any hospitalizations.  In addition, the evidence 
does not show that the disorder has caused marked 
interference with employment.  Although the veteran reported 
that the disorder had prevented her from working since August 
1994, the Board notes that during that time frame she was 
undergoing an extended period of training under the auspices 
of the Vocational Rehabilitation and Counseling Service.  She 
was, therefore, apparently found to be capable of 
participating in training and was not found to be 
unemployable.  Any affect on the employment that she can 
perform is no more severe than that contemplated by the 
30 percent rating currently assigned.  In short, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating, including a total rating based on unemployability, is 
not appropriate.  38 C.F.R. § 4.16(b); see Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

For the reasons shown above the Board finds that neither the 
original or revised rating criteria applicable to the 
veteran's service connected disability are more favorable to 
her.  VAOPGCPREC 3-2000.  The Board has determined that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
30 percent for macroadenoma of the pituitary gland with 
amenorrhea, galactorrhea, headaches, fatigue, and nausea.  

Special Monthly Compensation

Special monthly compensation is payable if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k).  Loss of a creative organ 
will be shown by acquired absence of one or both testicles or 
ovaries or other creative organ.  Although the regulation 
further defines loss of use of a testicle, the regulation 
does not define loss of use of an ovary or other reproductive 
organ.  38 C.F.R. § 3.350(a)(1).

The veteran contends that the absence of menstrual periods 
due to the pituitary tumor constitutes loss of use of a 
creative organ.  The evidence does not indicate, however, 
that she no longer has menstrual periods.  With treatment of 
the pituitary tumor she has had menstrual periods for 
extended periods of time, and the evidence does not show that 
she has, in fact, lost the use of the uterus; multiple pelvic 
examinations have revealed no abnormalities in the ovaries, 
Fallopian tubes, or uterus.

The veteran also contends that she is infertile due to the 
pituitary tumor.  In support of that contention she stated 
that she has tried to conceive a child since she married in 
April 1989, without success.  The medical evidence does not 
show, however, that she cannot ovulate or that she is 
otherwise not capable of conceiving a child.  The VA 
physician in June 1996 stated, based on a review of her 
medical records and the medical literature, that pregnancy 
was compatible with the existence of the pituitary tumor and 
that the majority of patients with a pituitary adenoma 
carried to term without significant complications.  He also 
stated that the veteran had a normal chance of conceiving a 
child, in that her potential for infertility was the same as 
the general population.  In other words, the existence of the 
tumor would not alter her fertility.  Because that opinion 
was based on the veteran's medical records as well as 
analysis of the medical literature, it is highly probative.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (a medical 
opinion that is based on review of the entire record is more 
probative than an opinion that is based on the veteran's 
reported history).

The examiner in February 1998 stated that the prolactin-
secreting tumor had caused infertility, but he qualified that 
statement by stating that it was possible that the veteran's 
infertility was related to the hyperprolactinemia.  He did 
not provide any clinical findings or medical analysis in 
making that assessment, and did not refer to any medical 
studies indicating that the fertility of women with pituitary 
tumors differed significantly from the general population.  
The Board finds, therefore, that the February 1998 opinion is 
of low probative value.  See Hernandez-Toyens v. West, 11 
Vet. App. 379 (1998) (the failure of the physician to provide 
a basis for his/her opinion affects the weight or credibility 
of the evidence).

The Board notes that the veteran claimed entitlement to an 
increase in compensation benefits for a dependent child that 
was born in November 2000.  The application does not indicate 
whether the child is the natural child of the veteran; if so, 
her claim of infertility would be refuted.  Regardless of 
that fact, however, the Board has determined that the 
preponderance of the evidence does not show that the veteran 
has lost the use of a creative organ due to a service-
connected disorder.


ORDER

The claim of etitlement to a disability rating in excess of 
30 percent for macroadenoma of the pituitary gland with 
amenorrhea, galactorrhea, headaches, fatigue, and nausea is 
denied.

The claim of entitlement to special monthly compensation 
based on the loss of use of a creative organ is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

